Exhibit 10.5

 

COAST RESORTS, INC.

 

1996 STOCK INCENTIVE PLAN

 

Section 1. PURPOSE OF PLAN

 

The purpose of this 1996 Stock Incentive Plan (the “Plan”) of Coast Resorts,
Inc., a Nevada corporation (the “Company”), is to enable the Company to attract,
retain and motivate its employees, directors and consultant as by providing for
or increasing the proprietary interests of such employees, directors and
consultants in the Company.

 

Section 2. PERSONS ELIGIBLE UNDER PLAN

 

Any person who is an employee, director or consultant of the Company or any of
its subsidiaries or affiliates (an “Eligible Person”) shall be eligible to be
considered for the grant of Awards (as hereinafter defined) hereunder.

 

Section 3. AWARDS

 

(a) The Committee (as hereinafter defined), on behalf of the Company, is
authorized under this Plan to enter into any type of arrangement with an
Eligible Person that is not inconsistent with the provisions of this Plan and
that, by its terms, involves or might involve the issuance of (i) shares of
Common Stock, one cent ($0.01) par value, of the Company or of any other class
of security of the Company which is convertible into shares of the Company’s
Common Stock (“Shares”) or (ii) a right or interest with an exercise or
conversion privilege at a price related to the Shares or with a value derived
from the value of the Shares, which right or interest may, but need not,
constitute a “Derivative Security,” as such term is defined in Rule 16a-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as such Rule may be amended from time to time. The entering into of any
such arrangement is referred to herein as the “grant” of an “Award.”

 

(b) Awards are not restricted to any specified form or structure and may
include, without limitation, sales or bonuses of stock, restricted stock, stock
options, reload stock options, stock purchase warrants, other rights to acquire
stock, securities convertible into or redeemable for stock, stock appreciation
rights, limited stock appreciation rights, phantom stock, dividend equivalents,
performance units or performance shares, and an Award may consist of one such
security or benefit, or two or more of them in tandem or in the alternative. The
terms upon which an Award is granted shall be evidenced by a written agreement
executed by the Company and the Eligible Person to whom such Award is granted.

 

(c) Subject to paragraph (d)(ii) below, Awards may be granted, and Shares may be
issued pursuant to an Award, for any lawful consideration as determined by the
Committee, including, without limitation, services rendered by the Eligible
Person.

 

(d) Subject to the provisions of this Plan, the Committee, in its sole and
absolute discretion, shall determine all of the terms and conditions of each
Award granted under this Plan, which terms and conditions may (but need not)
include, among other things:

 

(i) provisions permitting the Committee to allow or require the recipient of
such Award, including any Eligible Person who is a director or officer of the
Company, or permitting any such recipient the



--------------------------------------------------------------------------------

right, to pay the purchase price of the Shares or other property issuable
pursuant to such Award, and/or such recipient’s tax withholding obligation with
respect to such issuance, in whole or in part, by any one or more of the
following means:

 

(A) the delivery of cash;

 

(B) the delivery of other property, tangible or intangible, deemed acceptable by
the Committee;

 

(C) the delivery of previously owned shares of capital stock of the Company
(including “pyramiding”) or other property;

 

(D) a reduction in the amount of Shares or other property otherwise issuable
pursuant to such Award; or

 

(E) the delivery of a promissory note of the Eligible Person or of a third
party, the terms and conditions of which shall be determined by the Committee;

 

(ii) provisions specifying the exercise or settlement price for any option,
stock appreciation right or similar Award, or specifying the method by which
such price is determined, provided that the exercise or settlement price of any
option, stock appreciation right or similar Award that is intended to qualify as
“performance based compensation” for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), shall be not less than the fair
market value of a Share on the date such Award is granted;

 

(iii) provisions relating to the exercisability and/or vesting of Awards, lapse
and non-lapse restrictions upon the Shares obtained or obtainable under Awards
or under the Plan and the termination, expiration and/or forfeiture of Awards;

 

(iv) provisions conditioning or accelerating the grant of an Award or the
receipt of benefits pursuant to such Award, either automatically or in the
discretion of the Committee, upon the occurrence of specified events, including,
without limitation, the achievement of performance goals, the exercise or
settlement of a previous Award, the satisfaction of an event or condition within
the control of the recipient of the Award or within the control of others, a
change of control of the Company, an acquisition of a specified percentage of
the voting power of the Company, the dissolution or liquidation of the Company,
a sale of substantially all of the property and assets of the Company or an
event of the type described in Section 7 hereof;

 

(v) provisions required in order for such Award to qualify (A) as an incentive
stock option under Section 422 of the Code (an “Incentive Stock Option”), (B) as
“performance based compensation” under Section 162(m) of the Code, and/or (C)
for an exemption from Section 16 of the Exchange Act; and/or

 

(vi) provisions restricting the transferability of Awards or Shares issued under
Awards.

 

(e) Unless otherwise provided by the Committee in the written agreement
evidencing an Award, the terms of any stock option granted under the Plan shall
provide:

 

(i) that the exercise price thereof shall not be less than 100% of the market
value of a share of Common Stock on the date the option is granted;

 

(ii) that the term of such option shall be ten years from the date of grant;

 

2



--------------------------------------------------------------------------------

(iii) that if the Eligible Person to whom such option was granted (the
“Participant”) ceases to be an Eligible Person for any reason other than death
or disability, the option shall not thereafter become exercisable to an extent
greater than it could have been exercised on the date the Participant’s status
as an Eligible Person ceased, and that on the death or disability of a
Participant the option shall become fully exercisable;

 

(iv) that the option shall expire thirty (30) days after the Participant ceases
to be an Eligible Person for any reason other than death or disability and shall
expire three (3) months after the Participant’s death or disability; and

 

(v) that the option shall not be assignable or otherwise transferable except by
will or by the laws of descent and distribution or pursuant to a domestic
relations order, and during the lifetime of the Participant, the option shall be
exercisable only by the Participant or the transferee under a domestic relations
order.

 

(f) The Committee may establish the performance criteria and level of
achievement versus these criteria which shall determine the target and maximum
amount payable under an Award, which criteria may be based on financial
performance and/or personal performance evaluations. Notwithstanding anything to
the contrary herein, the performance criteria for any Award that is intended by
the Committee to satisfy the requirements for “performance-based compensation”
under Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria (as defined below) selected by the Committee and specified
at the time the Award is granted. The Committee shall certify the extent to
which any Qualifying Performance Criteria has been satisfied prior to payment or
settlement of any Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Code Section 162(m). For
purposes of this Plan, the term “Qualifying Performance Criteria” shall mean any
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or subsidiary, either individually, alternatively or in any
combination, and measured either on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the Award: (i) cash flow,
(ii) earnings per share (including earnings before interest, taxes and
amortization), (iii) return on equity, (iv) total stockholder return, (v) return
on capital, (vi) return on assets or net assets, (vii) revenue, (viii) income or
net income, (ix) operating income or net operating income, (x) operating profit
or net operating profit, (xi) operating margin, (xii) return on operating
revenue, and (xiii) market share.

 

Section 4. STOCK SUBJECT TO PLAN

 

(a) Subject to adjustment as provided in Section 7 hereof, at any time, the
aggregate number of Shares issued and issuable pursuant to all Awards (including
all Incentive Stock Options) granted under this Plan shall not exceed 220,000.
Such maximum number does not include the number of Shares subject to the
unexercised portion of any Incentive Stock Option granted under this Plan that
expires or is terminated.

 

(b) Subject to adjustment as provided in Section 7 hereof, the aggregate number
of Shares subject to Awards granted during any calendar year to any one Eligible
Person (including the number of shares involved in Awards having a value derived
from the value of Shares) shall not exceed 40,000.

 

(c) The aggregate number of Shares issued under this Plan at any time shall
equal only the number of shares actually issued upon exercise or settlement of
an Award and not settled in cash or returned to the Company upon forfeiture of
an Award or in payment or satisfaction of the purchase price, exercise price or
tax withholding obligation of an Award.

 

3



--------------------------------------------------------------------------------

Section 5. NATURE AND DURATION OF PLAN

 

(a) This Plan is intended to constitute an unfunded arrangement for a select
group of management, other key employees, directors and consultants.

 

(b) No Awards shall be made under this Plan after the tenth anniversary of the
Effective Date of the Plan (as provided in Section 9). Although Shares may be
issued after the tenth anniversary of the Effective Date pursuant to Awards made
prior to such date, no Shares shall be issued under this Plan after the
twentieth anniversary of the Effective Date.

 

Section 6. ADMINISTRATION OF PLAN

 

(a) This Plan shall be administered by one or more committees of the Board (any
such committee, the “Committee”) designated from time to time. If no persons are
designated by the Board to serve on the Committee for such purpose, the Plan
shall be administered by the Board of Directors of the Company (the “Board”) and
all references herein to the Committee shall refer to the Board. The Board shall
have the discretion to appoint, add, remove or replace members of the Committee,
and shall have the sole authority to fill vacancies on the Committee. Unless
otherwise provided by the Board: (i) with respect to any Award for which such is
necessary and desired for such Award to be exempted by Rule 16b-3 of the
Exchange Act, the Committee shall consist of the Board of directors or of two or
more directors each of whom is a “non-employee director” (as such term is
defined in Rule 16b-3 promulgated under the Exchange Act, as such Rule may be
amended from time to time), (ii) with respect to any Award that is intended to
qualify as “performance based compensation” under Section 162(m) of the Code,
the Committee shall consist of two or more directors, each of whom is an
“outside director” (as such term is defined under Section 162(m) of the Code),
and (iii) with respect to any other Award, the Committee shall consist of one or
more directors (any of whom also may be an employee who has been granted or is
eligible to be granted Awards under the Plan).

 

(b) Subject to the provisions of this Plan, the Committee shall be authorized
and empowered to do all things necessary or desirable in connection with the
administration of this Plan with respect to the Awards over which such Committee
has authority, including, without limitation, the following:

 

(i) adopt, amend and rescind rules and regulations relating to this Plan;

 

(ii) determine which persons are Eligible Persons and to which of such Eligible
Persons, if any, and when Awards shall be granted hereunder;

 

(iii) grant Awards to Eligible Persons and determine the terms and conditions
thereof, including the number of Shares subject thereto and the circumstances
under which Awards become exercisable or vested or are forfeited or expire,
which terms may but need not be conditioned upon the passage of time, continued
employment, the satisfaction of performance criteria, the occurrence of certain
events (including events which the Board or the Committee determine constitute a
change of control), or other factors;

 

(iv) at any time cancel an Award, with or without the consent of the holder
thereof, and grant a new Award to such holder in lieu thereof, which new Award
may be the same or a different type of Award, may be for a greater or lesser
number of Shares, may have a higher or lower exercise or settlement price and
otherwise may have similar or dissimilar terms to the cancelled Award;

 

4



--------------------------------------------------------------------------------

(v) determine whether and the extent to which adjustments are required pursuant
to Section 7 hereof; and

 

(vi) interpret and construe any terms and conditions of, and define any terms
used in, this Plan, any rules and regulations under the Plan and/or any Award
granted under this Plan.

 

All decisions, determinations, and interpretations of the Committee shall be
final and conclusive upon any Eligible Person to whom an Award has been granted
and to any other person holding an Award.

 

(c) The Committee may, in the terms of an Award or otherwise, temporarily
suspend the exercisability of an Award and/or the issuance of Shares under an
Award if the Committee determines that securities law or other considerations so
warrant.

 

Section 7. ADJUSTMENTS

 

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split, spin-off or the like, or if substantially all of the property and
assets of the Company are sold, then, unless the terms of such transaction shall
provide otherwise, the Committee shall make appropriate and proportionate
adjustments in (i) the number and type of shares or other securities or cash or
other property that may be acquired pursuant to Awards theretofore granted under
this Plan other than Incentive Stock Options and the exercise or settlement
price of such Awards, and (ii) the maximum number and type of shares or other
securities that may be issued pursuant to such Awards thereafter granted under
this Plan; provided, however, that notwithstanding the foregoing, (A) such
aggregate number of Shares shall be subject to adjustment under this Section 7
only to the extent that such will not affect the status of any Award intended to
qualify as “performance based compensation” under Section 162(m) of the Code;
and (B) the maximum number and type of shares or other securities that may be
acquired pursuant to Incentive Stock Options theretofore granted under this Plan
and that may be subject to Incentive Stock Options thereafter granted under this
Plan (which need not correspond to the maximum number and type of shares or
other securities that may be issued pursuant to such Awards thereafter granted
under this Plan) shall be determined under this Section 7 in a manner consistent
with the requirements for Incentive Stock Options.

 

Section 8. AMENDMENT AND TERMINATION OF PLAN

 

The Board may amend, alter or discontinue the Plan or any agreement evidencing
an Award made under the Plan, but no amendment or alteration shall be made which
would impair the rights of any Award holder, without such holder’s consent,
under any Award theretofore granted, provided that no such consent shall be
required if the Committee determines in its sole discretion and prior to the
date of any change of control (as defined, if applicable, in the agreement
evidencing such Award) that such amendment or alteration is not reasonably
likely to significantly diminish the benefits provided under such Award, or that
any such diminishment has been adequately compensated. The Committee may
determine whether or not any amendment to a previously granted Award is, for
purposes of the Plan, deemed to be a cancellation and new grant of the Award.
Notwithstanding the foregoing, if an amendment to the Plan would affect the
ability of Awards granted under the Plan to comply with any law, rule or
regulation (including any rule of a self-regulatory organization), and if the
Committee determines that it is necessary or desirable for any Awards
theretofore or thereafter granted that are intended to comply with any such
provision to so comply, the amendment shall be approved by the Company’s

 

5



--------------------------------------------------------------------------------

stockholders to the extent required for such Awards to continue to comply with
such law, rule or regulation.

 

Section 9. EFFECTIVE DATE OF PLAN

 

The Effective Date of this Plan shall be the date upon which it was approved by
the Board, subject however to approval of the Plan by the affirmative votes of
the holders of a majority of the securities of the Company (i) present, or
represented, and entitled to vote with respect thereto at a meeting of the
Company’s stockholders, or (ii) by written consent.

 

Section 10. COMPLIANCE WITH OTHER LAWS AND REGULATIONS

 

The Plan, the grant and exercise of Awards thereunder, and the obligation of the
Company to sell and deliver shares under such Awards, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any governmental or regulatory agency as may be required. The Company shall
not be required to issue or deliver any certificates for shares of Common Stock
prior to the completion of any registration or qualification of such shares
under any federal or state law or issuance of any ruling or regulation of any
government body which the Company shall, in its sole discretion, determine to be
necessary or advisable.

 

Section 11. NO RIGHT TO COMPANY EMPLOYMENT

 

Nothing in this Plan or as a result of any Award granted pursuant to this Plan
shall confer on any individual any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate an
individual’s employment at any time. The agreement evidencing an Award may
contain such provisions as the Committee may approve with respect to the effect
of approved leaves of absence.

 

Section 12. LIABILITY OF COMPANY

 

The Company and any affiliate which is in existence or hereafter comes into
existence shall not be liable to an Eligible Person or other persons as to:

 

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

 

(b) Tax Consequences. Any tax consequence expected, but not realized, by any
Eligible Person or other person due to the issuance, exercise, settlement,
cancellation or other transaction involving any Award granted hereunder.

 

Section 13. GOVERNING LAW

 

This Plan and any Awards and agreements hereunder shall be interpreted and
construed in accordance with the laws of the State of Nevada and applicable
federal law.

 

6